Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 09/30/21.
Claims 1-6 and 8-20 are pending in the application.


Response to Arguments
Applicant’s arguments have been considered and are fully persuasive based on the incorporation of allowable subject matter.

Claim Interpretation
The recitation of “simultaneously” is made in the context of the claim limitation “the air treatment apparatus that is set so as to have the running priority adjusting an operating state thereof based on the processing result, and simultaneously the air treatment apparatus having the running priority adjusting an operating state of another of the air treatment apparatuses in the air quality management system based on the processing result/”  The plain meaning of simultaneously is “existing, occurring, or operating at the same time; concurrent.” https://www.dictionary.com/browse/simultaneous.  Applicant’s specification, paragraphs 0026-28, 0032, 0067, 0089, provide support for the scope of simultaneously in light of a representative example.  Accordingly, “simultaneously” is interpreted in light of Applicant’s specification as described below.
“the air treatment apparatus having a running priority may adjust the operating state of itself based on the processing result and simultaneously adjust the operating states of another air 
Based on the representative example, “simultaneously” is seen as controlling another air treatment apparatus concurrently with the air treatment apparatus such that both are controlled at the same time.  One of ordinary skill in the art would understand the language as meaning another object is controlled at the time same a first object is controlled, in light of the exemplary example (MPEP 2173.04, see also 2173.05(b) For example, in Enzo Biochem, the applicant submitted a declaration under 37 CFR 1.132 showing examples that met the claim limitation and examples that did not)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117